         Case 1:20-cv-00275-ER Document 63 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RACHEL WEINGEIST, individually
and on behalf of all other persons
similarly situated,
                               Plaintiﬀ,

                 – against –
                                                                  ORDER
TROPIX MEDIA & ENTERTAINMENT,                                20 Civ. 275 (ER)
INC., TROPIX HOLDINGS LLC,
TROPIX INC., MARIO BAEZA,
TAYME CESPEDES, JAVIER
RODRIGUEZ, and TANIA MILAN,

                               Defendants.


RAMOS, D.J.:

         On June 5, 2020, the Court held a show-cause hearing to consider Weingeist’s

proposed default judgment, Doc. 60. At that conference, the Court denied Weingeist’s

motion for default judgment and directed her to either eﬀectuate proper service of process

on the defendants or brief the Court on why existing service was proper. Minute Entry

(June 5, 2020). �ree months later, Weingeist has failed to do either.

         Weingeist is directed to properly serve the defendants by September 30, 2020.

Failure to do so will result in dismissal of this matter without prejudice. Fed. R. Civ.

P. 4(m).


It is SO ORDERED.


Dated:     September 8, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
